Case 3:17-cv-03226-MAS-DEA Document 55-44 Filed 09/06/19 Page 1 of 2 PagelD: 1297

§ 304-42 § 304-43

ARTICLE VI
Rules and Regulations for Spray Park Facility
[Adopted 10-13-2015 by Ord. No. 22-15]
§ 304-42. Purpose.

The purpose of the within article is to establish rules and regulations
for the Township's spray park facility.

§ 304-43. Rules and regulations.

A. Spray parks are intended for children 12 years of age and under.
Children must have adult supervision at all times.

B. Bathing suits must be worn when in the spray park area.

C. Footwear (water shoes, not flip flops highly recommended) is
recommended at all times for your safety and enjoyment.

D. Surfaces may be hot; please inspect the play area before starting
play.

Avoid drinking the water.
F. Do not climb or hang on fixtures.

Do not place face, hands or objects near or on the spray feature
openings.

H. Glass containers are strictly prohibited.
I. Norunning or rough play is permitted.
J. No spitting or nose blowing allowed on the spray pad.

K. Persons with skin, eye, ear, or respiratory infections are not
allowed on the spray pad.

L. Persons with open lesions or wounds are not allowed on the spray
pad.

M. Persons wearing diapers must wear a swim diaper. Regular
disposable or cloth diapers are not allowed.

N. No water balloons, water guns, food, drinks, beach balls, pool
noodles, etc., are allowed on the pad.

O. No skateboards, bicycles, scooters, rollerblades, or strollers are
allowed.

P. No animals, except for service animals, or pets are allowed.

1
Case 3:17-cv-03226-MAS-DEA Document 55-44 Filed 09/06/19 Page 2 of 2 PagelD: 1298

§ 304-43 § 304-45

Q. Please exit the spray park area when thunder and/or lightning are
audible or visible.

R. Use the spray park at your own risk.

S. The Township of Jackson reserves the right to close the spray
park and immediate area due to maintenance requirements,
health and safety reasons, and inclement weather.

T. Do not enter or remain in the spray park area when the park is
closed to the public.

U. Individuals and families are welcome. No organized groups are
allowed, with the exception of Jackson Township Recreation
sponsored groups. [Amended 2-14-2017 by Ord. No. 01-17]

V. Having fun is permissible and highly encouraged.
W. For emergencies, call 911.
X. Report violations to the Department of Recreation at

732-928-1260.

Y. For other inquiries, please call the Department of Recreation at
732-928-1260.

§ 304-44. Signage.

The Recreation Director will post signs containing rules, regulations
and scheduling of the facility outside the fenced-in area for public
review.

§ 304-45. Violations and penalties.

Any person violating the provisions of this article may be subject to a
fine not to exceed $300 and/or community service up to 30 days.
